Case 20-06009-JMM          Doc 13    Filed 09/09/20 Entered 09/09/20 10:27:20    Desc Main
                                    Document      Page 1 of 6




Brent R. Wilson, ISB No. 8936
HAWLEY TROXELL ENNIS & HAWLEY LLP
877 Main Street, Suite 1000
P.O. Box 1617
Boise, ID 83701-1617
Telephone: 208.344.6000
Facsimile: 208.954.5261
Email: bwilson@hawleytroxell.com

Attorneys for Defendant City of Rexburg, Idaho


                           UNITED STATES BANKRUPTCY COURT

                                     DISTRICT OF IDAHO

                                              )
                                              )
                                              )     Bankr. Case No. 18-00850-JMM
In re:                                        )
                                              )     Chapter 7
PARADIGM PROPERTY SOLUTIONS,                  )
LLC,                                          )
                                              )
              Debtor.                         )
                                              )
                                              )
                                              )
GARY L. RAINSDON, as Trustee of the           )
Bankruptcy Estate of Paradigm Property        )     Adversary Proc. No. 20-06009-JMM
Solutions, LLC,                               )
                                              )
              Plaintiff,                      )
                                              )
vs.                                           )
                                              )
CITY OF REXBURG, Idaho, a Municipal           )
Corporation                                   )
                                              )
              Defendant.                      )
                                              )
                                              )



STIPULATION TO SET ASIDE CLERK’S DEFAULT AND TO ESTABLISH
DEADLINE FOR DEFENDANT TO ANSWER OR OTHERWISE RESPOND
TO THE COMPLAINT - 1
                                                                                58710.0001.13141954.1
Case 20-06009-JMM        Doc 13     Filed 09/09/20 Entered 09/09/20 10:27:20         Desc Main
                                   Document      Page 2 of 6




    STIPULATION TO SET ASIDE CLERK’S DEFAULT AND TO ESTABLISH
 DEADLINE FOR DEFENDANT TO ANSWER OR OTHERWISE RESPOND TO THE
                            COMPLAINT

               Plaintiff Gary L. Rainsdon, Chapter 7 Trustee (“Trustee”), by and through his

attorneys of record, RACINE OLSON, PLLP, and Defendant City of Rexburg, Idaho (“Rexburg”),

by and through its attorneys of record, HAWLEY TROXELL ENNIS & HAWLEY LLP, hereby

stipulate and agree as follows.

       1.      On April 24, 2020, Trustee filed the complaint commencing this adversary

proceeding. Adv. Dkt. No. 1.

       2.      On August 3, 2020, Trustee obtained a Clerk’s Default. Adv. Dkt. No. 10.

       3.      On September 3, 2020, Trustee filed a Status Report indicating that Trustee had

consulted with Rexburg and that Trustee would agree to set aside the Clerk’s Default obtained in

the case and would allow Rexburg time to respond to the complaint. Adv. Dkt. No. 11.

       4.      Undersigned counsel for Rexburg has now been engaged to represent Rexburg in

this matter and has been in contact with counsel of record for Trustee.

       5.      Now, therefore, Trustee and Rexburg hereby stipulate and agree to set aside the

Clerk’s Default.

       6.      Trustee and Rexburg hereby stipulate and agree that Rexburg shall answer or

otherwise respond to the complaint on or before September 25, 2020.

       7.      Trustee and Rexburg hereby stipulate and agree to the form of the proposed Order

Setting Aside Clerk’s Default and Establishing Deadline to Answer or Otherwise Respond to




STIPULATION TO SET ASIDE CLERK’S DEFAULT AND TO ESTABLISH
DEADLINE FOR DEFENDANT TO ANSWER OR OTHERWISE RESPOND
TO THE COMPLAINT - 2
                                                                                    58710.0001.13141954.1
Case 20-06009-JMM       Doc 13     Filed 09/09/20 Entered 09/09/20 10:27:20           Desc Main
                                  Document      Page 3 of 6




Complaint attached hereto and incorporated by reference herein as Exhibit A, and agree that this

proposed order shall be submitted to the Court for entry by Rexburg.




Dated: September 9, 2020                    Respectfully submitted,
       Pocatello, Idaho

                                            RACINE OLSON, PLLP




                                            By:/s/ Heidi Buck Morrison (email authorization) ___
                                               Heidi Buck Morrison
                                               Counsel for Gary L. Rainsdon, Chapter 7 Trustee




Dated: September 9, 2020                    Respectfully submitted,
       Boise, Idaho

                                            HAWLEY TROXELL ENNIS & HAWLEY LLP




                                            By:      /s/ Brent R. Wilson
                                                  Brent R. Wilson, ISB No. ISB No. 8936
                                                  Attorneys for Defendant City of Rexburg, Idaho




STIPULATION TO SET ASIDE CLERK’S DEFAULT AND TO ESTABLISH
DEADLINE FOR DEFENDANT TO ANSWER OR OTHERWISE RESPOND
TO THE COMPLAINT - 3
                                                                                     58710.0001.13141954.1
Case 20-06009-JMM       Doc 13    Filed 09/09/20 Entered 09/09/20 10:27:20        Desc Main
                                 Document      Page 4 of 6




                                 CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on this 9th day of September, 2020, I electronically filed the
foregoing STIPULATION TO SET ASIDE CLERK’S DEFAULT AND TO ESTABLISH
DEADLINE FOR DEFENDANT TO ANSWER OR OTHERWISE RESPOND TO THE
COMPLAINT with the Clerk of the Court using the CM/ECF system which sent a Notice of
Electronic Filing to the following persons:



  Daniel C. Green                               dan@racineolson.com
  Heidi Buck Morrison                           heidi@racineolson.com




      AND, I HEREBY CERTIFY that I have served the foregoing document to the following
non-CM/ECF Registered Participants via U.S. Mail:




                                            /s/ Brent R. Wilson_______________________
                                            Brent R. Wilson




STIPULATION TO SET ASIDE CLERK’S DEFAULT AND TO ESTABLISH
DEADLINE FOR DEFENDANT TO ANSWER OR OTHERWISE RESPOND
TO THE COMPLAINT - 4
                                                                                 58710.0001.13141954.1
Case 20-06009-JMM            Doc 13    Filed 09/09/20 Entered 09/09/20 10:27:20         Desc Main
                                      Document      Page 5 of 6



                                         EXHIBIT A



                             UNITED STATES BANKRUPTCY COURT

                                       DISTRICT OF IDAHO

                                                )
                                                )
                                                )      Bankr. Case No. 18-00850-JMM
In re:                                          )
                                                )      Chapter 7
PARADIGM PROPERTY SOLUTIONS,                    )
LLC,                                            )
                                                )
                Debtor.                         )
                                                )
                                                )
                                                )
GARY L. RAINSDON, as Trustee of the             )
Bankruptcy Estate of Paradigm Property          )      Adversary Proc. No. 20-06009-JMM
Solutions, LLC,                                 )
                                                )
                Plaintiff,                      )
                                                )
vs.                                             )
                                                )
CITY OF REXBURG, Idaho, a Municipal             )
Corporation                                     )
                                                )
                Defendant.                      )
                                                )
                                                )

ORDER SETTING ASIDE CLERK’S DEFAULT AND ESTABLISHING DEADLINE TO
          ANSWER OR OTHERWISE RESPOND TO COMPLAINT

         Before the Court is the Stipulation to Set Aside Clerk’s Default and to Establish Deadline

for Defendant to Answer or Otherwise Respond to the Complaint (Adv. Dkt. No. 13) (the

“Stipulation”), filed on September 4, 2020, by Plaintiff Gary L. Rainsdon, Chapter 7 Trustee

(“Trustee”) and Defendant City of Rexburg, Idaho (“Rexburg”). For good cause appearing

therefore; IT IS HEREBY ORDERED:

         1. The Stipulation is APPROVED;

ORDER SETTING ASIDE CLERK’S DEFAULT AND ESTABLISHING
DEADLINE TO ANSWER OR OTHERWISE RESPOND TO COMPLAINT - 1
                                                                                       58710.0001.13141959.1
Case 20-06009-JMM        Doc 13      Filed 09/09/20 Entered 09/09/20 10:27:20       Desc Main
                                    Document      Page 6 of 6




       2. The Clerk’s Default (Dkt. No. 10) is SET ASIDE; and

       3. Rexburg shall answer or otherwise respond to Trustee’s complaint in this matter on or

          before September 25, 2020, unless further extensions are agreed to by the

          parties.//end of text//




Submitted by:


/s/ Brent R. Wilson
Brent R. Wilson
Hawley Troxell Ennis & Hawley LLP
Counsel for City of Rexburg


Approved as to form:


/s/ Heidi Buck Morrison
Heidi Buck Morrison
Racine Olson
Counsel for Gary L. Rainsdon, Chapter 7 Trustee




ORDER SETTING ASIDE CLERK’S DEFAULT AND ESTABLISHING
DEADLINE TO ANSWER OR OTHERWISE RESPOND TO COMPLAINT - 2
                                                                                   58710.0001.13141959.1
